EXHIBIT 10.60



INCENTIVE STOCK OPTION AGREEMENT
UNDER THE INSULET CORPORATION THIRD AMENDED AND RESTATED
2007 STOCK OPTION AND INCENTIVE PLAN
Name of Optionee:    
No. of Option Shares:    
Option Exercise Price per Share:    
Grant Date:    
Expiration Date:    
Pursuant to the Insulet Corporation Third Amended and Restated 2007 Stock Option
and Incentive Plan as amended through the date hereof (the “Plan”), Insulet
Corporation (the “Company”) hereby grants to the Optionee named above an option
(the “Stock Option”) to purchase on or prior to the Expiration Date specified
above all or part of the number of shares of Common Stock, par value $.001 per
share (the “Stock”), of the Company specified above at the Option Exercise Price
per Share specified above subject to the terms and conditions set forth herein
and in the Plan.
1.Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be vested and exercisable as follows: 25% of the number of Option Shares
as set forth above shall become vested and exercisable on the first anniversary
of the Grant Date and the remaining number of Option Shares set forth above
shall become vested and exercisable in 12 equal quarterly installments
thereafter so long as the Optionee remains an employee of the Company or a
Subsidiary on such vesting dates. Once exercisable, this Stock Option shall
continue to be exercisable at any time or times prior to the close of business
on the Expiration Date, subject to the provisions hereof and of the Plan.
2.Manner of Exercise.
(a)The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; or (iv) a combination of (i), (ii) and (iii) above. Payment
instruments will be received subject to collection.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for




--------------------------------------------------------------------------------



the Option Shares, as set forth above, (ii) the fulfillment of any other
requirements contained herein or in the Plan or in any other agreement or
provision of laws, and (iii) the receipt by the Company of any agreement,
statement or other evidence that the Company may require to satisfy itself that
the issuance of Stock to be purchased pursuant to the exercise of Stock Options
under the Plan and any subsequent resale of the shares of Stock will be in
compliance with applicable laws and regulations. In the event the Optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the Shares
attested to.
(b)The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.
(c)The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.
(d)Notwithstanding any other provision hereof or of the Plan, no portion of this
Stock Option shall be exercisable after the Expiration Date hereof.
3.Termination of Employment. If the Optionee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.
(a)Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Stock Option outstanding on such
date shall become fully exercisable and may thereafter be exercised by the
Optionee’s legal representative or legatee for a period of 12 months from the
date of death or until the Expiration Date, if earlier.
(b)Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Stock Option outstanding on such date shall become fully
exercisable and may thereafter be exercised by the Optionee for a period of 12
months from the date of termination or until the Expiration Date, if earlier.
(c)Termination for Cause. If the Optionee’s employment terminates for Cause (as
defined below), any portion of this Stock Option outstanding on such date shall
terminate immediately and be of no further force and effect.
(d)Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability, or Cause, and unless
otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier. Any portion of this Stock Option that is
not exercisable on the date of termination shall terminate immediately and be of
no further force or effect.
(e)Termination in connection with a Sale Event. If the Optionee’s employment is
terminated by the Company without Cause within 24 months after a Sale Event,
this Stock Option shall immediately become 100% vested and exercisable as of the
date of such termination.




--------------------------------------------------------------------------------



For purposes hereof, “Cause” shall mean the occurrence of any one or more of the
following events: (i) conduct by the Optionee constituting a material act of
willful misconduct in connection with the performance of Optionee’s duties to
the Company, including, without limitation, misappropriation of funds or
property of the Company or any of its subsidiaries or affiliates other than the
occasional, customary and de minimis use of Company property for personal
purposes; or (ii) the commission by the Optionee of any felony or a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud, or any conduct by the
Optionee that would reasonably be expected to result in material injury to the
Company or any of its subsidiaries and affiliates if he were retained in his
position; or (iii) willful and deliberate material non-performance by the
Optionee of his duties to the Company (other than by reason of the Optionee’s
physical or mental illness, incapacity or disability) which has continued for
more than 30 days following written notice of such non-performance from the
Company; or  (iv) a breach by the Optionee of any of the provisions contained in
any agreements between Optionee and the Company relating to noncompetition,
nonsolicitation, nondisclosure and/or assignment of inventions; or (v) a
material violation by the Optionee of the Company’s employment policies which
has continued following written notice of such violation from the Company; or
(vi) willful failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials in connection with such investigation.  For purposes of
clauses (i), (iii) or (vi) hereof, no act, or failure to act, on Optionee’s part
shall be deemed “willful” unless done, or omitted to be done, by the Optionee
without reasonable belief that the Optionee’s act or failure to act, was in the
best interest of the Company and its subsidiaries and affiliates.
4.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
5.Transferability. This Agreement is personal to the Optionee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. This Stock Option is
exercisable, during the Optionee’s lifetime, only by the Optionee, and
thereafter, only by the Optionee’s legal representative or legatee.
6.Status of the Stock Option. This Stock Option is intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), but the Company does not represent or warrant that this
Stock Option qualifies as such. The Optionee should consult with his or her own
tax advisors regarding the tax effects of this Stock Option and the requirements
necessary to obtain favorable income tax treatment under Section 422 of the
Code, including, but not limited to, holding period requirements. To the extent
any portion of this Stock Option does not so qualify as an “incentive stock
option,” such portion shall be deemed to be a non-qualified stock option. If the
Optionee intends to dispose or does dispose (whether by sale, gift, transfer or
otherwise) of any Option Shares within the one-year period beginning on the date
after the transfer of such shares to him or her, or within the two-year period
beginning on the day after the grant of this Stock Option, he or she will so
notify the Company within 30 days after such disposition.
7.Tax Withholding. The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Optionee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due.




--------------------------------------------------------------------------------



8.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.
9.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.
10.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Optionee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.
11.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
12.Clawback. The Optionee agrees and acknowledges that the entire Stock Option,
whether or not vested or exercised, is subject to the terms and provisions of
the Company’s Policy for Recoupment of Incentive Compensation, to the extent
applicable.


 
 
INSULET COPRORATION
 
 
 
 
 
 
 
 
By: Patrick J. Sullivan
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
Optionee Name:
 
 
Optionee Acceptance Date:
 
 
 





